 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       ALLEN LEE CHILDERS,                                No. 1:18-cv-01241-NONE-HBK
12                           Plaintiff,                     FINDINGS AND RECOMMENDATIONS THAT
                                                            THIS CASE BE DISMISSED WITHOUT
13               v.                                         PREJUDICE1

14       ELAINE ROSA, psychologist,                         OBJECTIONS DUE IN FOURTEEN DAYS2

15                           Defendant.
16

17              This matter comes before the court upon initial review of the file, which was reassigned to

18   the undersigned on November 17, 2020. (Doc. No. 18). As more fully set forth below, the

19   undersigned recommends the court dismiss this case without prejudice due to plaintiff’s failure to

20   effectuate service and prosecute this action.
21         I.         FACTS AND BACKGROUND

22              Plaintiff Allen Lee Childers, while a prisoner, initiated this pro se action by filing a civil

23   rights complaint filed under 42 U.S.C. § 1983. (Doc. No. 1). Plaintiff was granted leave to

24   proceed in forma pauperis. (Doc. No. 7). On May 20, 2019, the court issued findings and

25   recommendations concluding plaintiff’s complaint stated cognizable claims for medical deliberate

26   indifference and conditions of confinement against defendant Elaine Rosa. (Doc. No. 12). On
27   1
       This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 (E.D. Ca.
     2019).
28   2
       Because plaintiff is no longer incarcerated, he is afforded the statutory 14-day period to object.
                                                               1
 1   June 3, 2019, plaintiff was released from prison and filed a notice of change of address. (Doc.

 2   No. 13). The findings and recommendations were fully adopted on August 13, 2019. (Doc. No.

 3   14). On August 20, 2019, the court ordered plaintiff to complete service forms within thirty (30)

 4   days so the court direct the United States Marshal to effectuate service upon the defendant. (Doc.

 5   No. 15). The order cautioned plaintiff that his failure to timely comply could result in a

 6   dismissal of this action. (Id. at ¶ 5). On June 12, 2020, after plaintiff failed to timely return

 7   completed service forms, the court issued an order to show cause “why this case should not be

 8   dismissed for his failure to prosecute and failure to comply with a court order.” (Doc. No. 17).

 9   The court’s show cause order was returned as undeliverable on July 9, 2020. The court’s order

10   reassigning this case to the undersigned was also returned as undeliverable on December 14,

11   2020. On December 4, 2020, the court redirected the clerk to re-serve the August 20, 2019 show

12   cause order and order reassigning this case to the undersigned. (See docket entry dated December

13   4, 2020). As of the date of these findings and recommendations, plaintiff has not returned

14   completed service forms and has not responded to the order to show cause, despite it being resent

15   on December 4, 2020 and not returned as undeliverable.

16      II.      APPLICABLE LAW

17            If a defendant is not served within ninety (90) days after a complaint is filed, the court

18   must, after notice to the plaintiff, dismiss the action without prejudice. Fed. R. Civ. P. 4(m)

19   (emphasis added). Similarly, Rule 41(b) permits the court to involuntarily dismiss an action

20   when a litigant fails to prosecute an action or fails to comply with other Rules or with a court
21   order. See Fed. R. Civ. P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889

22   (9th Cir. 2019) (citations omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

23   683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we agree, is that

24   courts may dismiss under Rule 41(b) sua sponte, at least under certain circumstances.”). Local

25   Rule 110 also permits the court to impose sanctions on a party who fails to comply with the

26   court’s Rules or any order of court.
27            Although involuntary dismissal is a harsh penalty, it “is incumbent upon the Court to

28   manage its docket without being subject to routine noncompliance of litigants.” Pagtalunan v.
                                                         2
 1   Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Before dismissing an action under Fed. R. Civ. P. 41,

 2   the court must consider: (1) the public interest in expeditious resolution of litigation; (2) the

 3   court’s need to manage a docket; (3) the risk of prejudice to defendant; (4) public policy favoring

 4   disposition on the merits; (5) the availability of less drastic sanctions. See Applied Underwriters,

 5   913 F.3d at 889 (noting court that these five factors “must” be analyzed before a Rule 41

 6   involuntarily dismissal) (emphasis added); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th

 7   Cir. 1987) (reviewing five factors and independently reviewing the record because district court

 8   did not make finding as to each); but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th

 9   Cir. 2000) (listing the same, but noting the court need not make explicit findings as to each)

10   (emphasis added); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of

11   pro se 1983 action when plaintiff did not amend caption to remove “et al” as the court directed

12   and reiterating that an explicit finding of each factor is not required by the district court).

13       III.      ANALYSIS

14              Plaintiff failed to comply with the Court’s August 20, 2019 order directing him to return

15   completed service so that service could be effectuated in a timely fashion as mandated by Fed. R.

16   Civ. P. 4. After the court’s order to show cause was returned as undeliverable on July 9, 2020,

17   the court directed the clerk to re-serve the court’s June 12, 2020 show cause order on plaintiff on

18   December 4, 2020 and reset the deadline for thirty (30) days. (See docket entry dated December

19   4, 2020). Thus, plaintiff had a second opportunity to comply to show cause why the case should

20   not be dismissed under Fed. R. Civ. P. Rule 4(m) but failed to respond. Thus, the undersigned
21   finds the case subject to dismissal under Fed. R. Civ. P. 4(m).

22              Alternatively, the undersigned considers each of the above-stated factors and concludes

23   dismissal is warranted in this case under Fed. R. Civ. P. 4(b). The expeditious resolution of

24   litigation is deemed to be in the public interest, satisfying the first factor. Yourish v. California

25   Amplifier, 191 F.3d 983, 990–91 (9th Cir. 1999). Turning to the second factor, the court’s need to

26   efficiently manage its docket cannot be overstated. This court has “one of the heaviest caseloads
27   in the nation,” and due to unfilled judicial vacancies, which is further exacerbated by the Covid-

28   19 pandemic, operates under a declared judicial emergency. See Amended Standing Order in
                                                          3
 1   Light of Ongoing Judicial Emergency in the Eastern District of California. The court’s time is

 2   better spent on its other matters than needlessly consumed managing a case with a recalcitrant

 3   litigant. Indeed, “trial courts do not have time to waste on multiple failures by aspiring litigants

 4   to follow the rules and requirements of our courts.” Pagtalunan, 291 F.3d at 644 (Trott, J.,

 5   concurring in affirmance of district court’s involuntary dismissal with prejudice of habeas petition

 6   where petitioner failed to timely respond to court order and noting “the weight of the docket-

 7   managing factor depends upon the size and load of the docket, and those in the best position to

 8   know what that is are our beleaguered trial judges.”). Delays inevitably have the inherent risk

 9   that evidence will become stale or witnesses' memories will fade or be unavailable and can

10   prejudice a defendant, thereby satisfying the third factor. See Sibron v. New York, 392 U.S. 40,

11   57 (1968). The court has already attempted a less drastic option by issuing a second order to

12   show cause, to which plaintiff failed to respond. Additionally, the instant dismissal is a dismissal

13   without prejudice, which is a lesser sanction than a dismissal with prejudice, thereby addressing

14   the fifth factor.

15           Plaintiff failed to comply with the court’s August 20, 2019 order to return the completed

16   service. (Doc. No. 15). Plaintiff has not served defendant despite having over 18 months to do so

17   and being warned that failure to do would be cause for dismissal. After considering the factors

18   set forth supra and binding case law, the undersigned alternatively recommends dismissal,

19   without prejudice, under Fed. R. Civ. P. 41(b) and Local Rule 110.

20           Accordingly, it is RECOMMENDED:
21           This case be dismissed without prejudice under Fed. R. Civ. P. 4(m) and/or Fed. R. Civ. P.

22   41(b) and/or Local Rule 110.

23                                         NOTICE TO PARTIES

24           These findings and recommendations will be submitted to the United States district judge

25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

26   (14) days after being served with these findings and recommendations, a party may file written
27   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendations.” Parties are advised that failure to file objections within the
                                                        4
 1   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 2   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    April 28, 2021
 6                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
